

116 HR 1243 IH: Climate Change Health Protection and Promotion Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1243IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Cartwright (for himself, Mr. Raskin, Mr. Engel, Mr. Khanna, Ms. Pingree, Mr. Pocan, Ms. Jayapal, Mr. Huffman, Ms. Wild, Mr. Cohen, Ms. Matsui, Mr. Schneider, Mr. Carbajal, Mr. Lipinski, Mr. Casten of Illinois, Ms. McCollum, Mr. Tonko, Mr. Grijalva, Mr. Rouda, Mr. Green of Texas, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to develop a national strategic action plan and program to assist health professionals and systems in preparing for and responding to the public health effects of climate change, and for other purposes. 
1.Short titleThis Act may be cited as the Climate Change Health Protection and Promotion Act of 2019. 2.Sense of congress on public health and climate change (a)FindingsThe United States Global Change Research Program Climate and Health Assessment states that— 
(1)the impacts of human-induced climate change are increasing nationwide; (2)rising greenhouse gas concentrations result in increases in temperature, changes in precipitation, increases in the frequency and intensity of some extreme weather events, and rising sea levels; 
(3)these climate change impacts endanger our health by affecting our food and water sources, the air we breathe, the weather we experience, and our interactions with the built and natural environments; and (4)as the climate continues to change, the risks to human health continue to grow. 
(b)Sense of CongressIt is the sense of Congress that— (1)climate change is real; 
(2)human activity significantly contributes to climate change; (3)climate change negatively impacts health; 
(4)climate change disproportionately impacts communities of color and low-income communities; and (5)the Federal Government, in cooperation with international, State, Tribal, and local governments, concerned public, private, and Native American organizations, and citizens, should use all practicable means and measures— 
(A)to assist the efforts of public health and health care professionals, first responders, health care systems, States, the District of Columbia, territories, municipalities, and Native American and local communities to incorporate measures to prepare public health and health care systems to respond to the impacts of climate change; (B)to ensure— 
(i)that the Nation’s public health and health care professionals have sufficient information to prepare for and respond to the adverse health impacts of climate change; (ii)the application of scientific research in advancing understanding of— 
(I)the health impacts of climate change; and (II)strategies to prepare for and respond to the health impacts of climate change; 
(iii)the identification of communities and populations vulnerable to the health impacts of climate change, including infants, children, pregnant women, the elderly, individuals with disabilities or preexisting illnesses, low-income populations, and unhoused individuals, and the development of strategic response plans to be carried out by public health and health care professionals for those communities; (iv)the improvement of health status and health equity through efforts to prepare for and respond to climate change; and 
(v)the inclusion of health impacts in the development of climate change responses; (C)to encourage further research, interdisciplinary partnership, and collaboration among stakeholders in order to— 
(i)understand and monitor the health impacts of climate change; (ii)improve public health knowledge and response strategies to climate change; 
(iii)identify actions and policies that are beneficial to health and that mitigate climate health impacts; and (iv)develop strategies to address water-, food-, and vector-borne infectious diseases and other public health emergencies; 
(D)to enhance preparedness activities, and health care and public health infrastructure, relating to climate change and health; (E)to encourage each and every community to learn about the impacts of climate change on health; and 
(F)to assist the efforts of developing nations to incorporate measures to prepare public health and health care systems to respond to the impacts of climate change. 3.Relationship to other lawsNothing in this Act limits the authority provided to or responsibility conferred on any Federal department or agency by any provision of any law (including regulations) or authorizes any violation of any provision of any law (including regulations), including any health, energy, environmental, transportation, or any other law or regulation. 
4.National strategic action plan and program 
(a)Requirement 
(1)In generalThe Secretary of Health and Human Services (referred to in this Act as the Secretary), on the basis of the best available science, and in consultation pursuant to paragraph (2), shall publish a strategic action plan and establish a program to ensure the public health and health care systems are prepared for and can respond to the impacts of climate change on health in the United States and other nations. (2)ConsultationIn developing or making any revision to the national strategic action plan and program, the Secretary shall— 
(A)consult with the Director of the Centers for Disease Control and Prevention, the Administrator of the Environmental Protection Agency, the Director of the National Institutes of Health, the Under Secretary of Commerce for Oceans and Atmosphere, the Administrator of the National Aeronautics and Space Administration, the Director of the Indian Health Service, the Secretary of Defense, the Secretary of State, the Secretary of Veterans Affairs, other appropriate Federal agencies, Indian Tribes, State and local governments, public health organizations, scientists, representatives of at-risk populations, and other interested stakeholders; and (B)provide opportunity for public input and consultation with Indian tribes and Native American organizations. 
(b)Activities 
(1)National strategic action planNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in collaboration with other Federal agencies as appropriate, shall, on the basis of the best available science, and in consultation with the entities described in subsection (a)(2), publish a national strategic action plan under paragraph (2) to guide the climate and health program and assist public health and health care professionals in preparing for and responding to the impacts of climate change on public health in the United States and other nations, particularly developing nations. (2)Assessment of health system capacityThe national strategic action plan shall include an assessment of the health system capacity of the United States to address climate change including— 
(A)identifying and prioritizing communities and populations vulnerable to the health impacts of climate change; (B)providing outreach and communication aimed at public health and health care professionals and the public to promote preparedness and response strategies; 
(C)providing for programs across Federal agencies to advance research related to the impacts of climate change on health; (D)identifying and assessing existing preparedness and response strategies for the health impacts of climate change; 
(E)prioritizing critical public health and health care infrastructure projects; (F)providing modeling and forecasting tools of climate change health impacts, including local impacts where possible; 
(G)establishing academic and regional centers of excellence; (H)providing technical assistance and support for preparedness and response plans for the health threats of climate change in States, municipalities, territories, Indian Tribes, and developing nations; and 
(I)developing, improving, integrating, and maintaining domestic and international disease surveillance systems and monitoring capacity to respond to health-related impacts of climate change, including on topics addressing— (i)water-, food-, and vector-borne infectious diseases and climate change; 
(ii)pulmonary effects, including responses to aeroallergens and toxic exposures; (iii)cardiovascular effects, including impacts of temperature extremes; 
(iv)air pollution health effects, including heightened sensitivity to air pollution; (v)harmful algal blooms; 
(vi)mental and behavioral health impacts of climate change; (vii)the health of migrants, refugees, displaced persons, and vulnerable communities; 
(viii)the implications for communities and populations vulnerable to the health effects of climate change, as well as strategies for responding to climate change within these communities; (ix)Tribal, local, and community-based health interventions for climate-related health impacts;  
(x)extreme heat and weather events, including drought; (xi)decreased nutritional value of crops; and 
(xii)disruptions in access to routine and acute medical care. (3)Climate and health programThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in collaboration with other Federal agencies, as appropriate, shall ensure that the climate and health program established under this section addresses priority health actions including the following: 
(A)Serve as a credible source of information on the physical, mental, and behavioral health consequences of climate change for the United States population and globally. (B)Track data on environmental conditions, disease risks, and disease occurrence related to climate change. 
(C)Expand capacity for modeling and forecasting health effects that may be climate-related. (D)Enhance the science base to better understand the relationship between climate change and health outcomes. 
(E)Identify locations and population groups at greatest risk for specific health threats and effects, such as increased heat stress, degraded air and water quality, food- or water-related infections, vector-borne illnesses, pulmonary and cardiovascular effects, mental and behavioral health effects, and food, water, and nutrient insecurity. (F)Communicate the health-related aspects of climate change, including risks and associated costs and ways to reduce them, to the public, decisionmakers, public health professionals, and health care providers. 
(G)Develop partnerships with other government agencies, the private sector, nongovernmental organizations, universities, and international organizations to more effectively address domestic and global health aspects of climate change. (H)Provide leadership to State and local governments, community leaders, health care professionals, nongovernmental organizations, environmental justice networks, faith-based communities, the private sector, and the public, domestically and internationally, regarding health protection from climate change effects. 
(I)Develop and implement preparedness and response plans for health threats such as heat waves, severe weather events, and infectious diseases. (J)Provide technical advice and support to State and local health departments, the private sector, and others in developing and implementing national and global preparedness measures related to the health effects of climate change. 
(K)Promote workforce development by helping to ensure the training of a new generation of competent, experienced public health and health care professionals to respond to the health threats posed by climate change. (c)Periodic assessment and revisionNot later than 4 years after the date of enactment of this Act, and every 4 years thereafter, the Secretary shall periodically assess, and revise as necessary, the national strategic action plan under subsection (b)(1) and the climate and health program under subsection (b)(1), to reflect new information collected pursuant to the implementation of the national strategic action plan and program and otherwise, including information on— 
(1)the status of critical environmental health indicators and related human health impacts; (2)the impacts of climate change on public health; and 
(3)advances in the development of strategies for preparing for and responding to the impacts of climate change on public health. (d)Implementation (1)Implementation through HHSThe Secretary shall exercise the Secretary’s authority under this Act and other Federal statutes to achieve the goals and measures of the national strategic action plan and climate and health program. 
(2)Other public health programs and initiativesThe Secretary and Federal officials of other relevant Federal agencies shall administer public health programs and initiatives authorized by laws other than this Act, subject to the requirements of such laws, in a manner designed to achieve the goals of the national strategic action plan and climate and health program. 5.Advisory board (a)EstablishmentThe Secretary shall, pursuant to the Federal Advisory Committee Act (5 U.S.C. App.), establish a permanent science advisory board to be comprised of not less than 10 and not more than 20 members. 
(b)Appointment of membersThe Secretary shall appoint the members of the science advisory board from among individuals who— (1)are recommended by the President of the National Academy of Sciences and the President of the National Academy of Medicine; and 
(2)have expertise in essential public health and health care services, including those related to vulnerable populations, climate change, and other relevant disciplines. (c)ExperienceIn appointing the members of the science advisory board, the Secretary shall ensure that the science advisory board includes members with practical or lived experience with relevant issues.  
(d)FunctionsThe science advisory board shall— (1)provide scientific and technical advice and recommendations to the Secretary on the domestic and international impacts of climate change on public health, populations and regions particularly vulnerable to the effects of climate change, and strategies and mechanisms to prepare for and respond to the impacts of climate change on public health; and 
(2)advise the Secretary regarding the best science available for purposes of issuing the national strategic action plan and conducting the climate and health program. 6.Climate change health protection and promotion reports (a)In generalThe Secretary shall offer to enter into an agreement with the National Academies, under which the National Academies will prepare periodic reports to aid public health and health care professionals in preparing for and responding to the adverse health effects of climate change that— 
(1)review scientific developments on health impacts of climate change; and (2)recommend changes to the national strategic action plan and climate and health program. 
(b)SubmissionThe agreement under subsection (a) shall require a report to be submitted to Congress and the Secretary and made publicly available not later than 2 years after the date of enactment of this Act, and every 4 years thereafter. 